Martin, J.,

delivered the opinion of the court.,
■ The defendant is appellant from a judgment against him, as maker of two promissory notes. He did not deny his signature, but took exceptions to the right of the bank to sue for having suspended specie payments, and thereby forfeited its charter. He propounded interrogatories to the plaintiff, to establish this fact, which were excepted to by the plaintiff’s counsel, and the exceptions were sustained by the court. He has,no claim on this court for relief on the merits.
The decision of this court, in the case of Atchafalaya Bank vs. Dawson, 13 Louisiana Reports, 497, renders it unnecessary to examine whether the exceptions of the plaintiff were correctly sustained or not.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.